El Juez Asociado, Señor Jorge Díaz Cruz,
concurre en opinión separada.
*770San Juan, Puerto Rico, a 11 de noviembre de 1974 Opinión concurrente del Juez Asociado Señor Díaz Cruz
El acusado de asesinato e infracción a la Ley de Armas al comparecer a la vista preliminar ordenada por la R.P.C. 23 probó con evidencia pericial médica que era un enajenado mental cuando cometió el acto delictuoso. Como el fiscal no produjera prueba en contrario, la defensa hasta sugirió la continuación de la vista para oír unos siquiatras del Estado que podían dar testimonio corroborante sobre la incapacidad del imputado. El juez consideró innecesario escuchar más peritaje y expresó hallarse convencido de que el acusado estaba loco al realizar los hechos, pero determinó causa probable para acusar por entender que el procedimiento criminal no le per-mite conocer de y adjudicar la defensa de locura en la etapa de vista preliminar. Llamado el caso para vista en el Tribunal Superior, impugnó el apelante la determinación de causa fundándose en que el juez de distrito que actuó en la vista preliminar debió adjudicar una incuestionable defensa de locura, pero su planteamiento fue rechazado. Recurre en certiorari.
Dispone la Regla 23(c) de Procedimiento Criminal:
“Si la persona compareciere a la vista preliminar y no renunciare a ella, el magistrado deberá oir la prueba. La vista será privada a menos que al comenzar la misma la persona soli-citare que fuere pública. La persona podrá contrainterrogar los testigos en su contra y ofrecer prueba en su favor. El fiscal podrá estar presente en la vista y podrá también interrogar y contrainterrogar a todos los testigos y ofrecer otra prueba. Si a juicio del magistrado la prueba demostrare que existe causa probable para creer que se ha cometido un delito y que la persona lo cometió, el magistrado detendrá inmediatamente a la persona para que responda por la comisión de un delito ante la sección y sala correspondiente del Tribunal de Primera Instan-*771cia; de lo contrario exonerará a la persona y ordenará que sea puesta en libertad.”
El primero y más valioso recurso de interpretación de la Ley es la lectura de su texto que nos brinda un significado fresco e intocado por la glosa de comentaristas y escritores de revistas. Se recurre a éstos en mayor o menor medida cuando nos tropezamos con zonas crepusculares y aun así cuando las expresiones de dichos comentaristas se emiten en torno a un estado de derecho al menos similar al nuestro.
No hay claroscuros en la Regla 23(c) de Procedimiento Criminal. Su lenguaje no deja duda de que el juez que preside la vista preliminar “exonerará a la persona y ordenará que sea puesta en libertad” si creyere que no se ha cometido delito. El juez en este caso exteriorizó su creencia de modo definitivo al decir que no tenía dudas de la enajenación del imputado, conclusión que necesariamente desemboca en que ningún delito se había cometido pues los locos no son sujetos de derecho penal (art. 39 (4) del Código Penal — 33 L.P.R.A. see. 85 (4)).
La vista preliminar no tiene como única utilidad librar a una persona de acusación evidentemente falsa, fraudulenta y sin base en ley. En adición a ésta su principal función, es un mecanismo que sirve el propósito de impedir que acusaciones frívolas e insustanciales recarguen la labor del Tribunal Superior consumiendo el tiempo de los jueces, fiscales, jurados y demás funcionarios que han de intervenir en el juicio. Jennings v. Superior Court, (1967), 428 P.2d 304, 312; 59 Cal. Rptr. 440; Jones v. Superior Court, (1971), 483 P.2d 1241, 1245, 94 Cal. Rptr. 289. Dicha vista, por tanto, no es una mera formalidad, sino un acto judicial de contornos defi-nidos en el curso procesal, de incuestionable transcendencia pues el resultado habrá de reflejarse en la libertad del proce-sado. Excluir de la vista preliminar la defensa de locura es una manera de legislar, de imponer una excepción que no insertó la Asamblea Legislativa al aprobar la Regla 23. La vista preliminar arribó a nuestro sistema de enjuiciamiento *772como parte de una corriente fortalecedora del derecho a la libertad y depuración del método acusatorio. Se cumple su razón de ser propiciando su alcance dentro de aquellos propó-sitos originales.
Hemos de deducir que ésta fue la posición adoptada por nuestra Asamblea Legislativa en el Código Penal de 1974 cuando en su Art. 30 (33 L.P.R.A. see. 3152) dispuso: “No es imputable el que en el momento del hecho, a causa de enferme-dad o defecto mental, careciere de capacidad suficiente para comprender la criminalidad del acto o para conducirse de acuerdo con el mandato de ley.” Al así legislar la Asamblea Legislativa necesariamente estuvo informada del estado de derecho procesal configurado en la R.P.C. 23. La imputabili-dad (1) es la cuestión central dominante en la vista preliminar. ¿No es precisamente la vista preliminar el primer acto judicial donde se decide la imputabilidad en casos graves? Concurre el Prof. Wright al expresar que “al hacer su determinación el magistrado se encuentra entre las partes no como interesado, sino como juez. En su objetivo y función, dicha vista es judicial. Así debe ser la esencia de su procedimiento.” Wright, Federal Practice and Procedure, To. 1, pág. 141, ed. 1969. La vista preliminar no debe ser recortada en su básica función de proteger la libertad del que es falsa e indebidamente acusa-do. (2) El hecho de que la R.P.C. 240 (d) guarde silencio sobre el procedimiento a seguir sobre la defensa de locura en nada *773disminuye la fünción judicial de la vista. Se hubiese incurrido en una repetición innecesaria y particularizada, porque ya la R.P.C. 23(c) ordena con claridad que cuando a juicio del magistrado no se ha cometido delito éste “exonerará a la persona y ordenará que sea puesta en libertad.” El silencio de la R.P.C. 240 (d) no es más que la abstención de repetir; no es silencio que conmina, ni tabú paralizante. Tanto Moore como Orfield (3) al expresar dudas sobre la procedencia de la de-fensa de locura en la vista preliminar, carecen de fuerza de convicción y valor persuasivo. Moore sí admite la de coartada y Orfield plantea la interrogante y se la contesta citando un caso de extradición de 1912 y añade el absurdo de que tam-poco ha de considerarse una alegación de exposición anterior (.former jeopardy) basándose en un caso de Virginia de 1807. Su doctrina en esta materia es dolorosamente rancia, indigna de seguirse en nuestra patria donde por acción legislativa e interpretación judicial hemos puesto en marcha una vasta liberalización del procedimiento criminal encaminada hacia el más amplio, efectivo y rápido acceso de la verdad a los centros de decisión judicial especialmente cuando de la libertad se trata. Los eminentes autores no parecen estar familiarizados con nuestro notable desarrollo en el campo del derecho proce-sal ni con la acción de nuestra Asamblea Legislativa en el Art. 30 del Código Penal de 1974 reconociendo la defensa de enajenación en la misma primera etapa del curso procesal y destacando expresamente el orden de su planteamiento al sus-tituir el concepto de “incapacidad” por el de “inimputabili-dad.” No debe descartarse como factor de retraso en el con-cepto de vista preliminar visualizado por Moore y Orfield la circunstancia presente en numerosas jurisdicciones de los Estados Unidos de ser un comisionado, no necesariamente abogado, quien actuaba como magistrado en la vista, situación *774que hemos superado en Puerto Rico donde la vista preliminar es presidida por un juez de distrito y en segunda instancia por un juez superior. Wright, opus cit., sec. 80, pág. 134.
La vista preliminar instituida por la Regla 23 de Procedi-miento Criminal es umbral del debido proceso de ley y el claro lenguaje, reclamo del vigor y alcance que para ella propuso el legislador, la configura abierta para oír y resolver sobre cualquier defensa que promueva el acusado, sin que ello afecte el principio regidor de que el grado de prueba exigido para determinación de causa es de estándar mínimo y no aquél necesario para sostener una convicción.
No se abandona el principio de que bastará para determi-nación de causa la prueba que incline al juez hacia la creencia en la probabilidad de que se ha cometido un delito, por ser dicha prueba de tal grado, que aun cuando insuficiente para superar la presunción de inocencia señala hacia la convenien-cia de amplia dilucidación en juicio de la cuestión mayor de inocencia o culpabilidad que interesa tanto al Estado como al individuo.
La resolución revisada sosteniendo la determinación de causa probable para acusar debería anularse, mas conside-rando el historial de enajenación del peticionario remitirse el caso al tribunal de instancia para procedimientos adecuados y consistentes con la protección de la sociedad.

 Imputabilidad es la genérica aptitud para responder penalmente del hecho propio. Requiere como elemento esencial que el sujeto posea cier-tas condiciones de salud que integren el armónico equilibrio de la mente. Sin imputabilidad no es posible hablar de conducta ilícita (fundamento de la pena) sino de conducta peligrosa (presupuesto de las medidas de segu-ridad). Los actos realizados por inimputables podrán constituir hechos jurí-dicos, pero no ilícitos penales. Miró Cardona, Proyecto de Código Penal, Rev. Jur. U.P.R., Vol. 41, Núms. 3-4, págs. 424, 427 (1972).


 Una indeseable consecuencia práctica de no admitir la defensa de enajenación en la vista preliminar es la conculcación del derecho constitu-cional del procesado a prestar fianza. No ha de ser fácil obtener fianza provisional para un loco.


 Moore’s Federal Practice, Rules of Criminal Procedure, Tomo 8, 2a. ed., sec. 5.102 [3], pág. 5.1-12; Orfield, Criminal Procedure under the Federal Rules, 1966, Tomo 1, sec. 5.30.